Exhibit 10.4

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED

 

AMENDMENT ONE TO THE

LOGISTICS SERVICES AGREEMENT

 

This Amendment One to the Logistics Services Agreement (“Amendment”) is made and
entered into as of July 1, 2016, by and between Ozburn-Hessey Logistics, LLC
(“OHL”) and Stitch Fix, Inc. (“Client”) collectively referred to as the
(“Parties”).

 

WHEREAS OHL and Client entered into a Logistics Services Agreement dated April
24, 2014 (the “Agreement”);

 

WHEREAS OHL and Client wish to amend the Agreement terms and conditions as
contained herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in the Agreement and Amendment, OHL and Client agree as follows:

 

1.

Effective as of June 1, 2016, the Agreement shall be modified to reflect the
space utilized by OHL and approved by Client to perform the Services, which
space consists of a minimum 110,000 sq. ft. of ambient space within the
Warehouse at the 1631 Opus Drive, Plainfield, IN 46168 (“Warehouse”). OHL agrees
to reassess the amount of space utilized by Client at the end of each month and
adjust storage costs accordingly.

 

2.

Effective June 1, 2016, Client and OHL mutually agree to add Monthly Labor
Operational Cost Cap to the labor rates and detail as stated within Exhibit B of
the Agreement.  It is the Parties intent to provide a labor cost cap per order,
month over month.  The following shall apply in order for the proposed labor
costs savings (“Monthly Labor Operational Cost Cap”) to apply:

 

a.

Forecast

 

i.

Client will provide a 2 month rolling daily forecast providing visibility to
outbound orders and inbound units.  Client will provide a 30 day lock at the
daily level.  .  The rolling forecast will be used for labor planning.  

 

b.

Parties agree to the Cost Cap provided the actual volumes in the following
categories fall within the tolerances outlined below:

[ * ]

 

c.

Parties will utilize the above forecasting process.   A monthly reconciliation
will occur that will exclude costs that are incurred that are out of OHL’s
control.  The reconciliation will include but not be limited to volume
variances, changes in mix, any special projects, delays associated to system
downtime, Client approved overtime, etc.  

 

d.

OHL will use best efforts to manage labor and headcount based on volume
fluctuations on a daily basis.  

 

e.

The maximum labor cost per order (inclusive of hourly labor, salaried labor,
benefits and corporate markup) will be capped per the schedule below.

[ * ]

 

--------------------------------------------------------------------------------

Exhibit 10.4

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED

 

 

f.

Parties agree to a monthly reconciliation process as outlined in item c
above.  In the event OHL’s monthly billed labor costs, less adjustments out of
OHL’s control, exceeds the capped costs stated above, and the minimum number of
orders is met, OHL shall reimburse Client for labor costs in excess of the cap
values stated above.

 

All terms of the Agreement not specifically modified herein remain unchanged.

 

In witness whereof, the Parties have caused this Amendment to be executed by
their duly authorized representatives.

 

 

Ozburn-Hessey Logistics, LLCStitch Fix, Inc.

 

/s/ Randy Tucker             /s/ Jonathan Czaja

Randy Tucker, PresidentNameJonathan Czaja, VP Ops

 

 

Date: 7/21/16Date: 7/25/16

 

 